The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of Applicants’ after final amendments/remarks received May 12, 2022, all the previous rejections and/or objections are hereby withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with R. Watkins on May 26, 2022.

The application has been amended as follows: 
In the claims:
290.  (currently amended) The method of claim 280, wherein the carrier delivers the heterologous cargo across a polarized pulmonary epithelial cell via transcytosis.
291.  canceled.
300.  (currently amended) A pharmaceutical composition comprising a carrier for delivery of a heterologous cargo across a polarized epithelial cell in a subject via transcytosis, the carrier consisting of domain I of a Pseudomonas exotoxin (PE) and optionally an N-terminal methionine, wherein the carrier is coupled to a heterologous cargo, and wherein the pharmaceutical composition is formulated for pulmonary administration.
318.  (currently amended) A pharmaceutical composition comprising the carrier of claim 311 and a pharmaceutically acceptable excipient.

	Claims 280-283, 285, 288-290, 292-297, 300-304, 307-308, 310-312, 315-316, 318-320 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656